 VIRGINIA ELECTRIC POWER COMPANYVirginia Electric Power Company and InternationalBrotherhood of Electrical Workers, AFL-CIO,CLC. Case 5-CA-13316September 29, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn June 10, 1982, Administrative Law JudgeThomas A. Ricci issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andI In adopting the Administrative Law Judge's Decision dismissing thecomplaint in its entirety, we note that the Administrative Law Judgeerred in stating that the case concerns only allegations of Sec. 8(a)(l) ofthe Act, and that he failed to discuss or make a finding on the 8(aX3) and(1) violation that was alleged. Thus, in addition to alleging that Respond-ent violated Sec. 8(aXl) of the Act by implicitly threatening employeeReed with reprisal because she filed a grievance and/or engaged in otherprotected concerted activity, the complaint also alleges that Respondentimplemented the threat by assigning Reed new and additional work inviolation of Sec. 8(aX3) and (1) of the Act. Inasmuch as there is no evi-dence that Respondent assigned Reed to maintain the "UEA call-out list"for unlawful reasons, we shall dismiss this portion of the complaint.We hereby correct the Administrative Law Judge's statement in sec.III, par. I of his Decision, that unfair labor practices found under thisstatute must be proved by substantial evidence on the record consideredas a whole. The proper standard for finding a violation at the agencylevel is that a violation must be proved by a preponderance of the evi-dence. Substantial evidence on the record considered as a whole is thestandard used by the court of appeals to determine whether or not a deci-sion of the Board is to be upheld. Universal Camera Corp. v N.L.R.B.,340 U.S. 474 (1951).In adopting the Administrative Law Judge's Decision that Respondentdid not violate the Act, we note that Crone's statements to Reed in thefour conversations at issue did not reasonably tend to interfere with theexercise of employee rights protected by the Act.In adopting the Administrative Law Judge's findings that SupervisorCrone's statements to employee Reed did not violate Sec. 8(a)(1),Member Jenkins, contrary to the Administrative Law Judge, does notfind dispositive the absence of subjective "evil intent" underlying thesestatements on the part of Crone. He joins in the dismissal of these allega-tions inasmuch as under the Board's objective standard for consideringthe propriety of employer statements under Sec. 8(aXl), Crone's state-ments to Reed, when viewed in context, were not objectively coercive incharacter and, therefore, did not reasonably tend to interfere with the ex-ercise of Sec. 7 rights under the Act264 NLRB No. 75hereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASETHOMAS A. RIccI, Administrative Law Judge: A hear-ing in this proceeding was held in Lexington, Virginia,on April 22, 1982, on complaint of the General Counselagainst Virginia Electric Power Company, here calledthe Respondent, or the Company. The complaint issuedon June 22, 1981, upon a charge filed on May 12, 1981,by International Brotherhood of Electrical Workers,AFL-CIO, CLC, here called the Charging Party. Thesole issue of the case is whether a low supervisor of theRespondent inferentially, by oblique hint, restrained aclerk under his command in her right to file a grievancethrough a union, thereby violating Section 8(a)(1) of theAct. Briefs were filed by the General Counsel and theRespondent.Upon the entire record and from my observation ofthe witnesses, I make the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a Virginia corporation, is engaged inthe sale and transmission of electrical energy to custom-ers in the State of Virginia. During the 12-month periodpreceding issuance of the complaint, a representativeperiod, it received gross revenues in excess of S500,000.During the same period it purchased and received in in-terstate commerce products valued in excess of $50,000.I find that the Respondent is engaged in commercewithin the meaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDI find that International Brotherhood of ElectricalWorkers, AFL-CIO, CLC, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESDismissal of this complaint is dictated by one of theoldest principles of Board law. Unfair labor practicesunder this statute can only be found if proved "by sub-stantial evidence on the record considered as a whole."N.L.R.B. v. Glenn Raven Silk Mills, Inc., 203 F.2d 946(4th Cir. 1953). The General Counsel's theory here isthat four nothings equal one something. There simply isno affirmative evidence that Supervisor Glenn Crone,the alleged culprit, said anything to the clerk involved,Marilyn Reed, literally related to the fact she once fileda union grievance. As the General Counsel concedes inhis brief, the unfair labor practice is to be seen "throughthe eyes of Reed," and not in the words spoken byCrone.During the day on February 13, 1981, there took placethe first step on a grievance filed by Reed, claiming that2 weeks earlier she should have been given 2 hours ofovertime work instead of somebody else getting it. Later,345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDon March 24, she won the grievance, and was given 2hours of extra work out of turn in compensation. Reed,the only witness speaking in support of the complaint,spoke of four conversations with her supervisor, Crone,two on or about February 13, one 2 weeks later, and one4 months later, in each of which she said she sensed amessage from the supervisor that she should not filegrievances, and that his intent was to treat her harshlyfor having filed that single one. Reed is the only clericalwho works under this supervisor, sitting at a desk justoutside his office; all others whom he supervises workoutside the building. Who knows how many other con-versations took place between the two during the period,these four among the many.1. Shortly before the 8 o'clock starting time on Febru-ary 13 Crone called Reed into his office and told her not"to go over my head again and that if she had a problemI wanted her to come to me and see if I could take careof it. If I couldn't take care of it she could then go toanyone that she thought would help her, but I wanted achance at taking care of the problem." This is his ver-sion. Reed quoted him more strongly, but the idea wasthe same. In the course of the conversation, the supervi-sor had occasion to refer to the fact that another clerk,Donna Weikel, under a supervisor other than Crone, hadbeen made a service coordinator trainee. There admitted-ly was no reference at all to the arbitration meetingscheduled for later that day. In the end, Crone told thegirl to check in 10 minutes overtime for the time spentwith him so she could be paid for it. She chose not to dothat.The heart of this case, if it can be said to have a focusat all, is the one phrase out of Crone's mouth-"Do notgo over my head." Did he mean "Do not go to theunion with a grievance over my head to higher manage-ment?" He did not say that. Reed's testimony is that she"thought" he meant that. Much is made of the fact thesupervisor found some reason to mention Weikel, one ofthe girls who had been given the 2 hours of overtimeReed felt was rightfully hers. There is no affirmative ex-planation of why that name was mentioned, but then, theconversation lasted 10 minutes, and surely more was saidthan the simple statement "do not go over my head."Crone had another explanation, and a far more con-vincing one than Reed's testimony about what shethought. About a week before February 13 Reed hadgone to Clay Whitley, the district manager above Cronein the chain of command, and complained of her recentevaluation and raise. On or about February 1 a generalcompanywide periodic evaluation had given her $52 permonth more in pay, and she felt it was not enough.Crone, her immediate supervisor, heard of this complaintfrom the district manager only on the morning of Febru-ary 12. This was before anything happened about anygrievance, for Reed said she first thought of filing agrievance when she spoke to Claterbaugh, the unionpresident, during the day of February 12. Crone was di-rectly involved in the evaluation process which had re-sulted in Reed's exact raise. In contrast, he had nothingwhatever to do either with Reed having been passedover on the overtime assignment, or with the entiregrievance procedure which followed from that. At thehearing he testified his talk with Reed early on February13 had nothing to do with the latter subject, but wasprovoked only by his resentment at her going to thehigher boss instead of to him about her pay. A little con-ceit, perhaps, but perfectly understandable. Supported asit is by the fact of Reed having "gone over his head," ashe said, an admitted fact, Crone's explanation of the criti-cal conversation is absolutely more convincing than thegirl's suspicion of hidden, evil intent. I see in this conver-sation, therefore, nothing to support the complaint.2. At or about this same time-either on February 13or a few days later, because Reed was ambivalent as tothe date-Crone told her to maintain the UEA unioncall-out list. This is a monthly posted listing of about 20clerical employees covered by the UEA contract and es-tablishes a rotation system for overtime work when theoccasion arises, maybe once or twice a month. It is infact the list which Reed said had been ignored when shefiled her grievance. While saying, in his brief, that he"makes no contention that this was a more onerous workassignment," the contention is nevertheless advanced thatby this act Crone a second time expressed his intentionof getting even with Reed for filing that grievance. Butagain, because no mention was made about any concert-ed or protected activities, the proof of unlawful purposein this conversation is said to be that Crone "seemed tobe upset," "was very firm," and "shook his finger at me[Reed]." But, as in the case of the first meeting, there is aperfect, and entirely lawful, explanation of the stern lookand finger shaking. From Reed's own testimony: "I hadtold him [this of necessity means before the finger shak-ing!] that I did not want to be responsible should therebe a mistake made, and he told me that I would be re-sponsible." What better explanation of the finger shakingthan this, from an old naval chief petty officer affrontedby a recalcitrant subordinate? Again, nothing to supportthe complaint.3. The third step in the so-called ladder of cumulativeevidence of union animus is a wisecrack Crone made toReed on February 25, when going over her periodicevaluation for the year. He spoke very well of her in thedetailed report, and rated her "C." This was average inthe place. She asked if he thought well of her why didhe not rate her higher? According to Reed: "He went onfurther to explain to me how an evaluation worked, thatany evaluation could do more to a person than any of histalking could, and he said that he did not get mad withhis employees, he got even, and that the only way hecould get even was through their pocketbook." Cronefirst admitted saying, "I don't get mad, I get even withemployees and you control employees by their left hippocket." The witness, however, then continued with hisown words in testimony: "I was explaining to her that ajob with any company is worth so much money. Wewere also talking about advancements, promotions, andin the context of that, I guess I was philosophizing onwhat you do and how I do, what I believe as far as con-trolling people, and that is one way of doing it."Did Crone mean, without saying it, that he was pur-posefully denying Reed an above-average rating precise-ly because of the grievance she had filed, or was he com-346 VIRGINIA ELECTRIC POWER COMPANYmenting generally about his way of exacting full workperformance by everybody? If he meant the former, itwas a cold violation of Section 8(a)(3) of the Act, affirm-ative discrimination in employment. The trouble withsuch a reading into his words, as the General Counselnow asks me to do, is that in her charge filed on May 12Reed accused the Company of having "discriminated"against her in employment by Crone's action that day.But a month later, on June 17, that part of the chargewas withdrawn. Of necessity this means after the Re-gional Office had investigated and appraised the value ofthe evidence in support. Crone could not both havemeant, and not meant, anti-grievance filing determina-tion.We go back to the same fundamental idea. There is noevidence or claim of any reference to statutorily protect-ed activity in this conversation, no matter whose versionis accepted verbatim. Unfair labor practices are provedby affirmative evidence, not by speculations.4. Finally, 4 months later, on or about June 1, Cronetold Reed to stop interfering with the work of the otherclericals in her room by talking of things unrelated to thework, and to discuss only work duties during workhours. At one point in her testimony Reed quoted Croneas follows: "He felt it was best that I did not talk or dis-tract the other employees unless it was concerning com-pany business." Crone testified he did this because Pater-son, another supervisor, who had two or three clericalsunder him whose desks were within talking distance ofReed, had told him to do so. As a witness Paterson cor-roborated Crone, and added Reed had been talking toomuch and unduly distracting the other clericals in theroom. Reed admitted that, when Crone told her not totalk or to distract others, he told her the reason was be-cause Supervisor Paterson had asked him to do so. Onceagain, from the General Counsel's brief: "The GeneralCounsel takes no issue with the fact that Reed may haveengaged in excessive talking conversations ...." I donot think the mere fact that Reed's charge in this casehad been filed by the IBEW 3 weeks earlier is sufficientreason for finding the warning that day to rise to thelevel of proof of any wrongdoing.In sum, the whole case really exists in the mimd of theclerical employee Reed. A number of phrases appearingin the Government's brief virtually admit as much."From her [Reed's] viewpoint," "Reed is left to guess,""lt was logical from her eyes," "He [Crone] just left herwith a reasonable impression," etc. All things consideredI shall recommend dismissal of the complaint. Compare:Automobile Workers, Local No. 122 (Chrysler Corpora-tion), 247 NLRB 400, 402 (1980).ORDER1It is hereby recommended that the complaint be, and ithereby is, dismissed.I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the find-ings, conclusions, and recommended Order herein shall, as provided inSec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waised for all purposes.347